Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Status of the Application
This action is in response to the Amendment filed on 11/29/2021, and is a Final Office Action. Claims 1-20 are pending in the application. 



Claim Rejections - 35 USC § 101
1.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
               Claim 1 is directed towards a method, thus meeting the Step 1 eligibility criterion. Claim 1 does recite the abstract concept of a commercial interaction – i.e. advertising activities/behaviors and sales activities/business relations, which represents a method of organizing human activity, and has been identified as an abstract idea by the 2019 Patent Eligibility Guidance (2019 PEG). Some of the relevant claimed limitations include:  receiving a request for a web page/ in response to the request selecting an 
	This judicial exception is not integrated into a practical application. The additional elements of a client device/server/network/processor represent generic computing elements. The additional elements, alone, or in combination, do not improve the functioning of the computing device or another 
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a client device/server/network/processor represent generic computing elements. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as combination do not amount to significantly more than the abstract idea. Therefore, Claim 1 does not amount to significantly more than the abstract idea itself.  The claim is not patent eligible.  
Independent claim 10 is directed to a computer readable medium, thus meeting the Step 1 eligibility criterion. Claim 10 does recite the abstract idea of a commercial interaction – i.e. advertising activities/behaviors and sales activities/business relations, which represents a method of organizing human activity, and has been identified as an abstract idea by the 2019 Patent Eligibility Guidance (2019 PEG): receiving a request for a web page from a client device, ‘in response to the request, selecting an advertisement…’, ‘receiving…the event logged data’, ‘processing the logged event data to determine a duration of exposure of the advertisement…’, ‘determining a level of performance…’, ‘wherein determining…includes…’. The claim is implemented using only generic components of a networked computer system. Therefore, the claim is directed to an abstract idea without significantly more for the reasons given in the discussion of claim 1. The claim is not patent eligible. Independent claim 16 is directed to a system, thus meeting the Step 1 eligibility criterion. Claim 16 does recite the abstract idea of a commercial interaction – i.e. advertising activities/behaviors and sales activities/business relations, 
Remaining dependent claims 2-9, 11-15, 17-20 include the additional limitation of a “second” client device, which represents a generic computing element; it does not, alone or in combination with the additional elements, represent significantly more than the abstract idea itself, nor does it integrate the judicial exception into a practical application. The claims further narrow the abstract ideas of their respective independent claims. Therefore, the claims do not amount to significantly more than the abstract idea itself.  The claims are not patent eligible.  


	Claims 10-15 are rejected under 35 USC 101 because the claimed invention is directed to non-statutory subject matter. These claimed are directed towards a computer-readable medium, and in the Applicant’s Spec. the computer readable medium is described as “may be non-transitory, and may be tangible”; it may therefore represent a transitory media, which is not tangible, and represents a non-



 The prior art of record does not teach neither singly nor in combination the limitations of claims 1-20.




Response to Arguments
	The Applicant’s arguments have been fully considered. Applicant argues with substance:

				Step 2A, Prong 1: claims do not recite a judicial exception
	In response, Examiner respectfully disagrees. Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.                  Claim 1 is directed towards a method, thus meeting the Step 1 eligibility criterion. Claim 1 does recite the abstract concept of a commercial interaction – i.e. advertising activities/behaviors and sales activities/business relations, which represents a method of organizing human activity, and has been identified as an abstract idea by the 2019 Patent Eligibility Guidance (2019 PEG). Some of the relevant claimed limitations include:  receiving a request for a web page/ in response to the request selecting an advertisement for presentation on the web page/ transmitting the web page for presentation at the client device/ the web page being configured, when presented at the client device, to log event data indicative of user 
	
				Claimed invention is similar to DDR Holdings, and thus is drawn towards patent-eligible subject matter. Claims address a challenge particular to computing devices on a network – i.e. the Internet. The solution is rooted in computer technology in order to overcome a problem specifically arising in the realm of the network of computing devices- i.e. the Internet.
In response, Examiner respectfully disagrees that the claimed invention is similar to DDR Holdings. The instant claimed invention and DDR Holdings have different fact patterns, and therefore the two are not analogous. The subject claim considered by the DDR Court pertained to a visitor of a host's website clicking on an advertisement for a third-party product displayed on the host's website, whereby the visitor is no longer being transported to the third party's website. In DDR, instead of losing Id. at 1257-58.                                                                                                                                   Here, in contrast to the claims of DDR Holdings, the present claims are not necessarily rooted in computer technology to solve Internet-centric problems. See DDR Holdings, 773 F.3d at 1257.  Unlike DDR Holdings, Appellant's device is not claimed as solving or otherwise addressing an Internet-centric problem, but rather is directed to an abstract idea as discussed supra; as further described in the Applicant’s Specification, the instant claimed invention, when implemented, seeks to at best optimize a business practice/goal: “present disclosure can provide improved fairness to both publishers and advertisers”, “improve the chances that a user will engage with one of the advertisements in some manner”, “thereby improving user engagement”, “driving user engagement on such properties will improve the publisher revenue”, “each user spends more time on each page because the page quality has improved”.
	
				Step 2A, Prong 2: claims integrate any alleged judicial exception into a practical application. They provide a dynamic technique that increases the effectiveness and accuracy of determining a level of exposure of an advertisement. Claims provide for improvements to the technical field of a server receiving logged event data from a client device and accurately and fairly operating an online advertising market.
				Applicant points to the Specification, para 44, 68-69, and paras 37, 45, 61, 63
	In response, Examiner respectfully disagrees that the additional elements of the claimed invention integrate the judicial exception into a practical application under Step 2A Prong Two. 	This 
	Examiner notes that increasing the effectiveness and accuracy of determining a level of exposure of an ad represents a business practice/goal optimization, not an improvement to another technology/technical field. Operating an online advertising market, and running an auction (including one with bids of a common base) represents a business practice/goal, not another technology/technical field. Therefore, improving this practice pertains to a business practice optimization, not to an improvement to another technical field/technology.	Applicant’s Spec, including paras 44, 68-69, and paras 37, 45, 61, 63, describe several business practice challenges, and several business practice/goal optimizations that are provided by the claimed invention being implemented; some of these include “without such information, estimating the true market value of each individual user visit becomes quite challenging”, “advertising effectiveness for advertisers is difficult based on the conventional CPM-based pricing model”, “user engagement can be accounted for by measuring the user dwell time on a 		
	
				Claimed invention is similar to Example 37, Claim 2, and thus is drawn towards patent-eligible subject matter
				the step of “determine a duration of exposure step” requires step by one or more computers that cannot be practically applied in the mind.
	In response, Examiner respectfully disagrees that the claimed invention is similar to Example 37, Claim 2. The instant claimed invention and Example 37, Claim 2 have different fact patterns, and therefore the two are not analogous.
	In Example 37, Claim 2, it was concluded that the claimed invention does not recite a judicial exception- i.e. it does not recite any method of organizing human activity, mathematical relationship, or mental process (the “determining step” now requires action by a processor that cannot be practically performed in the mind, since the processor is required to access computer memory indicative of application usage.)
	Contrary to Example 37, Claim 2, the instant claimed invention does recite a judicial exception, as noted above in the Office Action: Claim 1 does recite the abstract concept of a commercial interaction – i.e. advertising activities/behaviors and sales activities/business relations, which represents a method of organizing human activity, and has been identified as an abstract idea by the 2019 Patent Eligibility Guidance (2019 PEG). Some of the relevant claimed limitations include:  receiving a request for a web page/ in response to the request selecting an advertisement for presentation on the web page/ transmitting the web page for presentation at the client device/ the web page being configured, when presented at the client device, to log event data indicative of user interaction with the web page to generate logged event data/receiving the logged event data/in response to receiving the logged data, processing the logged event data to determine a duration of exposure of the advertisement when the web page is presented/ in response to determining the duration of exposure of the ad, determining a level of performance of a guaranteed presentation amount associated with the ad/wherein determining the level of performance includes assigning a weight to the ad presentation to generate a weighted presentation, the weight being determined from the exposure duration, and aggregating the weighted presentation of the ad with prior weighted presentations of the ad to generate aggregated weighted presentations, each prior weighted presentation being defined by a prior presentation of the ad weighted by a prior exposure duration, the aggregated weighted presentations being compared against the guaranteed number of impressions to determine the level of performance of the guaranteed presentation amount/controlling online display advertising based on the level of performance. The 
				
				Claimed invention is similar to Example 40, Claim 1, and thus is drawn towards patent-eligible subject matter
				claim 1 as a whole is directed to a particular improvement in collecting logged event data to be used for accurately determining a level of performance; this avoids inaccurate measurements of advertising effectiveness on the network and facilitates accurately and fairly operating an online advertising market
	In response, Examiner respectfully disagrees that the claimed invention is similar to Example 40, Claim 1. The instant claimed invention and Example 40, Claim 1 have different fact patterns, and therefore the two are not analogous.
	In Example 40, Claim 1, it was concluded that the claimed invention does recite an abstract idea, and that the additional elements integrate the judicial exception into a practical application under Step 2A prong 2 – i.e. the claim as a whole is directed to a particular improvement in collecting traffic data. The method limits the collection of additional Netflow protocol data to when the initially collected data reflects an abnormal condition, which avoids excess traffic volume on the network and hindrance of network performance. The collected data can then be used to analyze the abnormal condition cause. The claimed invention provides a specific improvement over prior systems, that results in improved network monitoring. The claim as a whole integrates the recited judicial exception into a practical application.
	Contrary to Example 40, Claim 1, the instant claimed invention recites an abstract idea, and the additional elements do not integrate the judicial exception into a practical application. This judicial exception is not integrated into a practical application. The additional elements of a client 
Examiner notes that collecting logged event data in order to determine a level of performance of advertising, and operating an online advertising market, represent business practices/goals, not other technologies or technical fields; therefore, improving these practices pertains to a business practice optimization, not to an improvement to another technology/technical field. The claimed invention, when implemented, seeks to at best optimize a business practice/goal; Applicant’s Spec. further describes several business practice optimizations that are provided by the claimed invention being implemented; some of these include “without such information, estimating the true market value of each individual user visit becomes quite challenging”, “advertising effectiveness for advertisers is difficult based on the conventional CPM-based pricing model”, “user engagement can be accounted for by measuring the user dwell time on a webpage, and dwell time can thus be utilized as a basis for determining advertising cost”, “the CPTU-based approach described herein can account for the amount 	

				Claimed invention is similar to Example 45, Claim 2, and thus is drawn towards patent-eligible subject matter
				Claim 1 does not merely link alleged judicial exceptions to a technical field, but adds a meaningful limitation in that it employs the information provided by the alleged judicial exceptions (the level of performance) to control the operation of online display advertising
				Claim 1 avoids technical problems such as ineffective resource allocation and/or inaccuracy which would otherwise negatively affect the performance of online content delivery campaigns
	
	In response, Examiner respectfully disagrees that the claimed invention is similar to Example 45, Claim 2. The instant claimed invention and Example 45, Claim 2 have different fact patterns, and therefore the two are not analogous.
	In Example 45, Claim 2, it was deemed that the claim limitations, when considered as a whole, reflect a technical advantage, that is further described in the Specification- i.e. the claimed controller opens the mold and ejects the molded polyurethane at the time when the target percentage of cure is reached, and thus the claimed controller avoids the technical problems associated with undercure and overcure, which would otherwise negatively affect the cured polyurethane’s strength and wear performance. The claims as a whole thus improves upon previous controllers used in the technical field of injection molding, and provides an “other meaningful limitation” that integrates the judicial exception and practically applies the exception, such that the claim is not directed to the judicial exception.
	Contrary to Example 45, Claim 2, the instant claimed limitations, when considered as a whole, 
do not reflect a technical advantage – i.e. they do not reflect an improvement to the functioning of the computing device itself, or to another technology/technical field. The claimed invention, when implemented, seeks to at best optimize a business practice/goal, not another technology/technical field; Applicant’s Spec. further describes several business practice optimizations that are provided by the claimed invention being implemented; some of these include “without such information, estimating the true market value of each individual user visit becomes quite challenging”, “advertising effectiveness for advertisers is difficult based on the conventional CPM-based pricing model”, “user engagement can be accounted for by measuring the user dwell time on a webpage, and dwell time can thus be utilized as a basis for determining advertising cost”, “the CPTU-based approach described herein can account for the amount of time spent by the user during the pageview, and thus provides an improved mechanism for handling online advertising”, “dwell time information provides a more accurate and fine-grained understanding of user engagement than conventional click or action-based measures of user 	
				
				Step 2B: claims are “significantly more” than an abstract idea. Ordered combination of claim limitations provides a particular, particular application which is patent eligible.
	In response, Examiner notes that the additional elements of the claimed invention do not represent, alone or in combination, significantly more than the abstract idea itself: Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a client device/server/network/processor represent generic computing elements. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
             A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.                                                                                                                     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRU CIRNU whose telephone number is (571)272-7775. The examiner can normally be reached on M-F 9:00am-5pm.             If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ilana 
Sincerely,
/Alexandru Cirnu/
Primary Patent Examiner, Art Unit 3622
12/5/2021